



ANAPTYSBIO, INC.
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”) is made effective from August 6,
2018 (the “Effective Date”) by and among ANAPTYSBIO, INC. (the “Company”) and
Eric Loumeau (“GC”). The Company and GC are hereinafter collectively referred to
as the “Parties,” and individually referred to as a “Party.”
RECITAL
The Company desires to employ GC, and GC is willing to accept such employment by
Company, on the terms and subject to the conditions set forth in this Agreement.
AGREEMENT
In consideration of the foregoing Recitals and the mutual promises and covenants
herein contained, and for other good and valuable consideration, the Parties,
intending to be legally bound, agree as follows:
1.     EMPLOYMENT.
1.1     Title. Effective as of the Effective Date, GC’s position shall be
General Counsel of the Company, subject to the terms and conditions set forth in
this Agreement.
1.2     Term. The term of this Agreement shall begin on the Effective Date and
shall continue until it is terminated pursuant to Section 4 herein (the “Term”).
1.3     Duties. GC shall do and perform all services, acts or things necessary
or advisable to manage and conduct the business of the Company and that are
normally associated with the position of General Counsel. GC shall also do and
perform all services, acts or things necessary or advisable to manage and
conduct the business of the Company and that are normally associated with the
positions of Secretary and Chief Compliance Officer of the Company. [GC shall
report to the Chief Executive Officer].
1.4     Policies and Practices. The employment relationship between the Parties
shall be governed by this Agreement and by the policies and practices
established by the Company and/or the Board, or any designated committee
thereof. In the event that the terms of this Agreement differ from or are in
conflict with the Company’s policies or practices or the Company’s Employee
Handbook, this Agreement shall control.
1.5     Location. Unless the Parties otherwise agree in writing, during the Term
GC shall perform the services GC is required to perform pursuant to this
Agreement at the Company’s offices in San Diego, California, provided, however,
that the Company may from time to time require GC to travel temporarily to other
locations in connection with the Company’s business.
2.     LOYALTY; NONCOMPETITION; NONSOLICITATION.
2.1     Loyalty. During GC’s employment with the Company, GC shall devote GC’s
full business energies, interest, abilities and productive time to the proper
and efficient performance of GC’s duties under this Agreement.
2.2     Agreement not to Participate in Company’s Competitors. During GC’s
employment with the Company, GC agrees not to acquire, assume or participate in,
directly or indirectly, any position, investment or interest known by GC to be
adverse or antagonistic to the Company, its business, or prospects, financial or
otherwise, or in any company, person, or entity that is, directly or indirectly,
in competition with the business of the Company or any of its Affiliates (as
defined below). Ownership by GC, in professionally managed funds over which GC
does not have control or discretion in investment decisions, or as a passive
investment, of less than two percent (2%) of the outstanding shares of capital
stock of any corporation with one or more classes of its capital stock listed on
a national securities exchange or publicly traded on a national securities
exchange or in the over-the-counter market shall not constitute a breach of this
Section. For purposes of this Agreement, “Affiliate,” means, with respect to any
specific entity, any other entity that, directly or indirectly, through one or
more intermediaries, controls, is controlled by or is under common control with
such specified entity.
2.3     Covenant not to Compete. During GC’s employment with the Company, GC
shall not engage in competition with the Company and/or any of its Affiliates in
any manner or capacity, as adviser, principal, agent,





--------------------------------------------------------------------------------





affiliate, promoter, partner, officer, director, employee, owner, co-owner,
consultant, in any phase of the business of developing, manufacturing and
marketing of products or services that directly compete with the products or
services of the Company, except with the prior written consent of the CEO. GC
shall be entitled to request written consent of the CEO with respect to
potential advisory and/or director opportunities presented to GC by a third
party, which GC believes in good faith will not interfere or compete with the
on-going business of the Company.
3.     COMPENSATION OF GC.
3.1     Base Salary. The Company shall pay GC a base salary at the annualized
rate of $365,000 (the “Base Salary”), less payroll deductions and all required
withholdings, payable in regular periodic installments in accordance with the
Company’s normal payroll practices. The Base Salary shall be prorated for any
partial year of employment on the basis of a 365-day fiscal year.
3.2     Discretionary Bonus. At the sole discretion of the Board and Chief
Executive Officer, promptly following each calendar year of employment GC shall
be eligible to receive a discretionary cash bonus of up to 40% of GC’s
then-current base salary (the “Bonus”), based on GC’s achievement relative to
certain performance goals (“Performance Goals”) to be established by the Chief
Executive Officer in writing in a manner reasonably consistent with the
Company’s priorities. The determination of whether GC has met the Performance
Goals for any given year, and if so, the amount of any Bonus that will be paid
for such year (if any), shall be determined by the Board and Chief Executive
Officer in their sole and absolute discretion. In order to be eligible to earn
or receive any Bonus, GC must remain employed by the Company through and
including the date of payment of such Bonus. For the first calendar year of GC’s
employment with the Company, the Bonus payable shall be pro-rated in accordance
with the percentage of the calendar year that the GC is an employee of the
Company.
3.3     Stock Option. As soon as practicable following the Effective Date, GC
will be granted an option to purchase up to 40,000 shares of the Company’s
Common Stock (the “Base Option”) pursuant to the terms of the Company’s 2017
Equity Incentive Plan, as amended from time to time (the “Plan”). The Base
Option shall be subject to vesting such that, subject to GC’s continued
employment with the Company, 1/4 of the shares subject to the Base Option shall
vest as of the first anniversary of the Effective Date and l/48th of the shares
subject to the Base Option shall vest in equal monthly installments on the
monthly anniversary of the Effective Date of each month for the 36 months
thereafter. The exercise price per share of the Base Option will be equal to the
closing selling price as reported on the Nasdaq Stock Market on the date the
Base Option is granted. The Base Option will be governed by the Plan and shall
be granted pursuant to a separate stock option grant notice and stock option
agreement.
3.4     Expense Reimbursements. The Company will reimburse GC for all reasonable
business expenses GC incurs in conducting his duties hereunder, pursuant to the
Company’s usual expense reimbursement policies; provided that GC supplies the
appropriate substantiation for such expenses no later than the end of the
calendar month following the month in which such expenses were incurred by GC.
3.5     Changes to Compensation. GC’s compensation will be reviewed annually and
may be changed from time to time in the Company’s sole discretion.
3.6     Employment Taxes. All of GC’s compensation shall be subject to customary
withholding taxes and any other employment taxes as are commonly required to be
collected or withheld by the Company.
3.7     Benefits. GC shall, in accordance with Company policy and the terms of
the applicable plan documents, be eligible to participate in benefits under any
benefit plan or arrangement that may be in effect from time to time and made
available to the Company’s senior management employees.
3.8     Holidays and Vacation. GC shall be eligible for paid holiday and
vacation time in accordance with Company policy as in effect from time to time.
4.     TERMINATION.
4.1     Termination by the Company. GC’s employment with the Company is at will
and may be terminated by the Company at any time and for any reason, or for no
reason, including, but not limited to, under the following conditions:
4.1.1     Termination by the Company for Cause. The Company may terminate GC’s
employment under this Agreement for “Cause” (as defined below) by delivery of
written notice to GC. Any notice of





--------------------------------------------------------------------------------





termination given pursuant to this section shall effect termination as of the
date of the notice, or as of such other date specified in the notice.
4.1.2     Termination by the Company without Cause. The Company may terminate
GC’s employment under this Agreement without Cause at any time and for any
reason, or for no reason. Such termination shall be effective on the date GC is
so informed, or as otherwise specified by the Company.
4.2     Termination by GC. GC may terminate his employment with the Company at
any time and for any reason, or for no reason, upon thirty (30) days written
notice to the Company.
4.3     Termination for Death or Disability. GC’s employment with the Company
shall automatically terminate effective upon the date of GC’s death or
Disability (as defined in the Plan).
4.4     Termination by Mutual Agreement of the Parties. GC’s employment with the
Company may be terminated at any time upon a mutual agreement in writing of the
Parties. Any such termination of employment shall have the consequences
specified in such agreement.
4.5     Compensation upon Termination.
4.5.1     Death or Disability. If GC’s employment is terminated by death or
Disability, the Company shall pay to GC, or to GC’s heirs, GC’s accrued and
unpaid base salary and accrued and unused vacation benefits earned through the
date of termination at the rate in effect at the time of termination, less
standard deductions and withholdings. The Company shall thereafter have no
further obligations to GC and/or GC’s heirs under this Agreement, except as
otherwise provided by law.
4.5.2     Termination for Cause. If the Company terminates GC’s employment for
Cause, then the Company shall pay GC’s accrued and unpaid base salary and
accrued and unused vacation benefits earned through the date of termination, at
the rate in effect at the time of termination, less standard deductions and
withholdings. The Company shall thereafter have no further obligations to GC
under this Agreement, except as otherwise provided by law.
4.5.3 Termination by Company without Cause or by GC for Good Reason Not In
Connection with a Change in Control. If the Company terminates GC’s employment
without Cause or if GC resigns his employment for “Good Reason” (as defined
below), in either case at any time other than upon the occurrence of, or within
the 13 months immediately following, the effective date of a “Change in Control”
(as defined below), the Company shall pay GC’s accrued and unpaid base salary
and accrued and unused vacation benefits earned through the date of termination,
at the rate in effect at the time of termination, less standard deductions and
withholdings. In addition to the above, if GC furnishes to the Company an
executed waiver and release of claims in the form attached hereto as Exhibit A
(or in such other form as may be specified by the Company) (the “Release”)
within the time period specified therein, but in no event later than 45 days
following GC’s termination, and if GC allows such Release to become effective in
accordance with its terms, then (i) GC shall be entitled to severance in the
form of continuation of his base salary, at the base salary rate equal to the
greater of the rate in effect at the time of termination or the rate immediately
prior to the event giving rise to Good Reason (the “Severance Payments”), for a
period of nine (9) months following the termination date (the “Severance
Period”), and (ii) the Company will pay directly to the insurance provider the
premium for COBRA continuation coverage for GC and GC’s family during the
Severance Period or until he obtains new employment, whichever comes first (the
“COBRA Coverage”); provided that, if the Company determines that it cannot
provide the COBRA Coverage without potentially violating applicable law or
incurring additional expense under applicable law (including, without
limitation, Section 2716 of the Public Health Service Act), the Company will
provide GC, in lieu thereof, taxable, continued installment payments equal to
the COBRA premium, payable on the last day of a given month, for 9 months
(measured from the termination date), which payments will be made regardless of
whether GC elects COBRA continuation coverage (the “COBRA Bonus”).
Notwithstanding the foregoing, the number of months of COBRA Bonus to be paid,
in any case, shall be reduced by the number of months of COBRA Coverage
previously paid by the Company. The Severance Payments will be subject to
standard payroll deductions and withholdings and will be made on the Company’s
regular payroll cycle, provided, however, that any Severance Payments otherwise
scheduled to be made prior to the effective date of the Release shall accrue and
be paid in the first payroll period that follows such effective date, provided,
further, that if the 45 day period to execute the Release spans two calendar
years, no Severance Payments will be made until the later calendar year. The
Company shall thereafter have no further obligations to GC under this Agreement,
except as otherwise provided by law.





--------------------------------------------------------------------------------





4.5.4     Termination by Company without Cause or by GC for Good Reason In
Connection with a Change in Control. If the Company terminates GC’s employment
without Cause or if GC resigns his employment for Good Reason, in either case
upon the occurrence of, or within the 13 months immediately following, the
effective date of a Change in Control, the Company shall pay GC’s accrued and
unpaid base salary and accrued and unused vacation benefits earned through the
date of termination, at the rate in effect at the time of termination, less
standard deductions and withholdings. In addition, if GC furnishes to the
Company an executed Release within the time period specified therein, but in no
event later than 45 days following GC’s termination, and if GC allows such
Release to become effective in accordance with its terms, then GC shall be
entitled to: (1) the Severance Payments and COBRA payments described in Section
4.5.3 above; provided, however, that the Severance Payments and COBRA payments
shall be increased from 9 months to 12 months and (2) accelerated vesting of all
of GC’s unvested Company equity awards, such that GC shall become vested in 100%
of the shares subject to all such equity awards on the effective date of the
Release; provided, however, that the vesting of any performance-based awards
shall be as if all applicable performance criteria were achieved at target
levels. The Company shall thereafter have no further obligations to GC under
this Agreement, except as otherwise provided by law.
4.6     Definitions. For purposes of this Agreement, the following terms shall
have the
following meanings:
4.6.1     “Cause” shall mean the occurrence of any one or more of the following:
(i) GC’s commission of any crime involving fraud, dishonesty or moral turpitude;
(ii) GC’s attempted commission of or participation in a fraud or act of
dishonesty against the Company that results in (or might have reasonably
resulted in) material harm to the business of the Company; (iii) GC’s
intentional, material violation of any contract or agreement between GC and the
Company or any statutory duty GC owes to the Company; or (iv) GC’s conduct that
constitutes gross insubordination, incompetence or habitual neglect of duties
and that results in (or might have reasonably resulted in) material harm to the
business of the Company; provided, however, that the action or conduct described
in clauses (iii) and (iv) above will constitute “Cause” only if such action or
conduct continues after the Company has provided GC with written notice thereof
and thirty (30) days to cure, or otherwise remedy to the extent possible under
direct control of the GC, the same. An occurrence of “Cause” as set forth in the
preceding sentence shall be based upon a good faith determination by the Board.
GC’s Disability shall not constitute Cause as set forth herein. The
determination that a termination is for Cause shall be by the Board in its sole
and exclusive judgment and discretion.
4.6.2     “Change in Control” shall have the meaning set forth in the Amended
and Restated 2006 Equity Incentive Plan.
4.6.3     “Good Reason” shall mean any of the following actions: (i) the
assignment to GC of any duties or responsibilities that results in a material
diminution in GC’s function as in effect immediately prior to the effective date
of the Change in Control; provided, however, that it will be considered a
material diminution in GC’s function if, following a Change in Control, the GC
is not reporting directly to the Chief Executive Officer who is in turn
reporting to the Company’s (or if applicable ultimate parent entity’s) corporate
board of directors; (ii) a reduction by the Company in GC’s annual base salary
as in effect on the effective date of the Change in Control; provided, however,
that Good Reason shall not be deemed to have occurred in the event of a
reduction in GC’s annual base salary that is pursuant to a salary reduction
program affecting substantially all of the employees of the Company and that
does not adversely affect GC to a greater extent than other similarly situated
employees; or (iii) a relocation of GC’s primary business office to a location
more than 50 miles from the location of GC’s primary business office as of the
effective date of the Change in Control, except for required travel by GC on the
Company’s business to an extent substantially consistent with GC’s business
travel obligations prior to the effective date of the Change in Control. For the
purposes of application of this definition of Good Reason to Section 4.5.3, the
words “as in effect immediately prior to the effective date of the Change in
Control” shall be read to mean as of, or immediately prior to, the date of the
event giving rise to Good Reason. In all events, in order for a termination for
Good Reason to occur, the GC must provide the Company with written notice of the
condition constituting Good Reason within 90 days of the initial occurrence of
such condition, and allow the Company a 30-day cure period in which to cure such
condition, and the GC must resign employment within 10 days of the end of such
30-day cure period if the Company does not cure the condition in such cure
period. For clarity, “corporate board of directors” as used in the definition of
Good Reason means the Company’s (or if applicable ultimate parent entity’s)
board of directors as such term is used in Section 141 of the Delaware General
Corporation Law, or if the Company (or if applicable ultimate parent entity) is
not a corporation





--------------------------------------------------------------------------------





organized under Delaware law, the most senior governing body of the Company (or
if applicable ultimate parent entity) the majority of which is comprised of
non-employee and independent members and has responsibility and authority for
managing the business and affairs of the Company (or if applicable ultimate
parent entity).
4.7     Survival of Certain Sections. Sections 3.4, 3.6 and 4 through 18 of this
Agreement will survive the termination of this Agreement.
4.8     Parachute Payment. If any payment or benefit GC would receive pursuant
to this Agreement (“Payment”) would (i) constitute a “Parachute Payment” within
the meaning of Section 280G of the Internal Revenue Code of 1986, as amended
(the “Code”), and (ii) but for this sentence, be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then such Payment shall
be equal to the Reduced Amount. The “Reduced Amount” shall be either (x) the
largest portion of the Payment that would result in no portion of the Payment
being subject to the Excise Tax or (y) the largest portion, up to and including
the total of the Payment, whichever amount, after taking into account all
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
GC’s receipt, on an after-tax basis, of the greatest economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a reduction in payments or benefits constituting Parachute
Payments is necessary so that the Payment equals the Reduced Amount, reduction
shall occur in the manner that results in the greatest economic benefit for GC.
If more than one method of reduction will result in the same economic benefit,
the items so reduced will be reduced pro rata.
In the event it is subsequently determined by the Internal Revenue Service that
some portion of the Reduced Amount (as determined pursuant to clause (x) in the
preceding paragraph) is subject to the Excise Tax, GC agrees to promptly return
to the Company a sufficient amount of the Payment so that no portion of the
Reduced Amount is subject to the Excise Tax. For the avoidance of doubt, if the
Reduced Amount is determined in accordance with clause (y) in the preceding
paragraph, GC will have no obligation to return any portion of the Payment
pursuant to the preceding sentence.
Unless GC and the Company agree on an alternative accounting or law firm, the
accounting firm then engaged by the Company for general tax compliance purposes
shall perform the foregoing calculations. If the accounting firm so engaged by
the Company is serving as accountant or auditor for the individual, entity or
group effecting the Change in Control, the Company shall appoint a nationally
recognized accounting, law or consulting firm to make the determinations
required hereunder. The Company shall bear all expenses with respect to the
determinations by such accounting, law or consulting firm required to be made
hereunder.
The Company shall use commercially reasonable efforts such that the accounting,
law or consulting firm engaged to make the determinations hereunder shall
provide its calculations, together with detailed supporting documentation, to GC
and the Company within 15 calendar days after the date on which GC’s right to a
Payment is triggered (if requested at that time by GC or the Company) or such
other time as requested by GC or the Company.
4.9     Application of Internal Revenue Code Section 409A. Notwithstanding
anything to the contrary set forth herein, any payments and benefits provided
under this Agreement (the “Severance Benefits”) that constitute “deferred
compensation” within the meaning of Section 409A of the Code and the regulations
and other guidance thereunder and any state law of similar effect (collectively
“Section 409A”) shall not commence in connection with GC’s termination of
employment unless and until GC has also incurred a “separation from service” (as
such term is defined in Treasury Regulation Section 1.409A-1(h) (“Separation
From Service”), unless the Company reasonably determines that such amounts may
be provided to GC without causing GC to incur the additional 20% tax under
Section 409A.
It is intended that each installment of the Severance Benefits payments provided
for in this Agreement is a separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i). For the avoidance of doubt, it is intended
that payments of the Severance Benefits set forth in this Agreement satisfy, to
the greatest extent possible, the exemptions from the application of Section
409A provided under Treasury Regulation Sections 1.409A-1(b)(4), 1.409A-1(b)(5)
and 1.409A-1(b)(9). However, if the Company (or, if applicable, the successor
entity thereto) determines that the Severance Benefits constitute “deferred
compensation” under Section 409A and GC is, on the termination of service, a
“specified employee” of the Company or any successor entity thereto, as such
term is defined in Section 409A(a)(2)(B)(i) of the Code, then, solely to the
extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, the timing of the Severance Benefit payments
shall be delayed until the earlier to





--------------------------------------------------------------------------------





occur of: (i) the date that is six months and one day after GC’s Separation From
Service, or (ii) the date of GC’s death (such applicable date, the “Specified
Employee Initial Payment Date”), the Company (or the successor entity thereto,
as applicable) shall (A) pay to GC a lump sum amount equal to the sum of the
Severance Benefit payments that GC would otherwise have received through the
Specified Employee Initial Payment Date if the commencement of the payment of
the Severance Benefits had not been so delayed pursuant to this Section and (B)
commence paying the balance of the Severance Benefits in accordance with the
applicable payment schedules set forth in this Agreement.
Notwithstanding anything to the contrary set forth herein, GC shall receive the
Severance Benefits described above, if and only if GC duly executes and returns
to the Company within the applicable time period set forth therein, but in no
event more than forty-five days following Separation From Service, the Release
and permits the Release to become effective in accordance with its terms.
Notwithstanding any other payment schedule set forth in this Agreement, none of
the Severance Benefits will be paid or otherwise delivered prior to the
effective date of the Release. Except to the extent that payments may be delayed
until the Specified Employee Initial Payment Date pursuant to the preceding
paragraph, on the first regular payroll pay day following the effective date of
the Release, the Company will pay GC the Severance Benefits GC would otherwise
have received under the Agreement on or prior to such date but for the delay in
payment related to the effectiveness of the Release, with the balance of the
Severance Benefits being paid as originally scheduled. All amounts payable under
the Agreement will be subject to standard payroll taxes and deductions.
5.     CONFIDENTIAL AND PROPRIETARY INFORMATION.
GC has already executed, as a condition of GC’s employment with the Company, the
Company’s standard form of Proprietary Information and Inventions Agreement (the
“PIIA”). The PIIA remains in full force and effect.
6.     ASSIGNMENT AND BINDING EFFECT.
This Agreement shall be binding upon and inure to the benefit of GC and GC’s
heirs, executors, personal representatives, assigns, administrators and legal
representatives. Because of the unique and personal nature of GC’s duties under
this Agreement, neither this Agreement nor any rights or obligations under this
Agreement shall be assignable by GC. This Agreement shall be binding upon and
inure to the benefit of the Company and its successors, assigns and legal
representatives. Any such successor of the Company will be deemed substituted
for the Company under the terms of this Agreement for all purposes. For this
purpose, “successor” means any person, firm, corporation or other business
entity which at any time, whether by purchase, merger or otherwise, directly or
indirectly acquires all or substantially all of the assets or business of the
Company.
7.     NOTICES.
All notices or demands of any kind required or permitted to be given by the
Company or GC under this Agreement shall be given in writing and shall be
personally delivered (and receipted for) or faxed during normal business hours
or mailed by certified mail, return receipt requested, postage prepaid,
addressed as follows:
If to the Company:
10421 Pacific Center Court, Suite 200
San Diego, CA 92121
Attention: Chief Executive Officer
If to GC:
Eric Loumeau
                                                   
                                                   
Any such written notice shall be deemed given on the earlier of the date on
which such notice is personally delivered or three days after its deposit in the
United States mail as specified above. Either Party may change its address for
notices by giving notice to the other Party in the manner specified in this
Section.





--------------------------------------------------------------------------------





8.     CHOICE OF LAW.
This Agreement shall be construed and interpreted in accordance with the
internal laws of the State of California without regard to its conflict of laws
principles.
9.     INTEGRATION.
This Agreement, including Exhibit A and the PIIA, contains the complete, final
and exclusive agreement of the Parties relating to the terms and conditions of
GC’s employment and the termination of GC’s employment, and supersedes any and
all prior and/or contemporaneous oral and written employment agreements or
arrangements between the Parties.
10.     AMENDMENT.
This Agreement cannot be amended or modified except by a written agreement
signed by GC and the Company.
11.     WAIVER.
No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the Party against whom the
wavier is claimed, and any waiver or any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.
12.     SEVERABILITY.
The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal. Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision, which most
accurately represents the Parties’ intention with respect to the invalid or
unenforceable term, or provision.
13.     INTERPRETATION; CONSTRUCTION.
The headings set forth in this Agreement are for convenience of reference only
and shall not be used in interpreting this Agreement. This Agreement has been
drafted by legal counsel representing the Company, but GC has been encouraged to
consult with, and has consulted with, GC’s own independent counsel and tax
advisors with respect to the terms of this Agreement. The Parties acknowledge
that each Party and its counsel has reviewed and revised, or had an opportunity
to review and revise, this Agreement, and any rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement.
14.     REPRESENTATIONS AND WARRANTIES.
GC represents and warrants that GC is not restricted or prohibited,
contractually or otherwise, from entering into and performing each of the terms
and covenants contained in this Agreement, and that GC’s execution and
performance of this Agreement will not violate or breach any other agreements
between GC and any other person or entity.
15.     COUNTERPARTS.
This Agreement may be executed in two counterparts, each of which shall be
deemed an original, all of which together shall contribute one and the same
instrument.
16.     ARBITRATION.
To ensure the rapid and economical resolution of disputes that may arise in
connection with GC’s employment with the Company, GC and the Company agree that
any and all disputes, claims, or causes of action, in law or equity, arising
from or relating to GC’s employment, or the termination of that employment, will
be resolved, to the fullest extent permitted by law, by final, binding and
confidential arbitration pursuant to both the substantive and procedural
provisions of the Federal Arbitration Act in San Diego, California conducted by
the Judicial Arbitration and Mediation Services/Endispute, Inc. (“JAMS”), or its
successors, under the then current rules of JAMS for employment disputes;
provided that the arbitrator shall: (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be permitted by law; and (b) issue a written arbitration decision
including the arbitrator’s essential findings and conclusions and a statement of
the award. Accordingly, GC and the Company





--------------------------------------------------------------------------------





hereby waive any right to a jury trial. Both GC and the Company shall be
entitled to all rights and remedies that either GC or the Company would be
entitled to pursue in a court of law. The Company shall pay any JAMS filing fee
and shall pay the arbitrator’s fee. Nothing in this Agreement is intended to
prevent either GC or the Company from obtaining injunctive relief in court to
prevent irreparable harm pending the conclusion of any such arbitration.
Notwithstanding the foregoing, GC and the Company each have the right to resolve
any issue or dispute involving confidential, proprietary or trade secret
information, or intellectual property rights, by Court action instead of
arbitration.
17.     TRADE SECRETS OF OTHERS.
It is the understanding of both the Company and GC that GC shall not divulge to
the Company and/or its subsidiaries any confidential information or trade
secrets belonging to others, including GC’s former employers, nor shall the
Company and/or its Affiliates seek to elicit from GC any such information.
Consistent with the foregoing, GC shall not provide to the Company and/or its
Affiliates, and the Company and/or its Affiliates shall not request, any
documents or copies of documents containing such information.
18.     ADVERTISING WAIVER.
GC agrees to permit the Company, and persons or other organizations authorized
by the Company, to use, publish and distribute advertising or sales promotional
literature concerning the products and/or services of the Company, or the
machinery and equipment used in the provision thereof, in which GC’s name and/or
pictures of GC taken in the course of GC’s provision of services to the Company
appear. GC hereby waives and releases any claim or right GC may otherwise have
arising out of such use, publication or distribution.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed the Agreement as of the date
below.


ANAPTYSBIO, INC.


By: /s/ Hamza Suria
Its: President & CEO
Dated: August __, 2018


GC:


/s/ Eric Loumeau
ERIC LOUMEAU


Dated: August __, 2018




[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]





--------------------------------------------------------------------------------





EXHIBIT A
RELEASE AND WAIVER OF CLAIMS
TO BE SIGNED ON OR FOLLOWING THE SEPARATION DATE ONLY
In consideration of the payments and other benefits set forth in the Employment
Agreement effective August 6, 2018, to which this form is attached, I, Eric
Loumeau, hereby furnish ANAPTYSBIO, INC. (the “Company”), with the following
release and waiver (“Release and Waiver”). In exchange for the consideration
provided to me by the Employment Agreement that I am not otherwise entitled to
receive, I hereby generally and completely release the Company and its current
and former directors, officers, employees, stockholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns (collectively, the “Released Parties”) from any and all
claims, liabilities and obligations, both known and unknown, that arise out of
or are in any way related to events, acts, conduct, or omissions occurring prior
to or on the date that I sign this Agreement (collectively, the “Released
Claims”). The Released Claims include, but are not limited to: (a) all claims
arising out of or in any way related to my employment with the Company, or the
termination of that employment; (b) all claims related to my compensation or
benefits from the Company including salary, bonuses, commissions, vacation pay,
expense reimbursements, severance pay, fringe benefits, stock, stock options, or
any other ownership interests in the Company; (c) all claims for breach of
contract, wrongful termination, and breach of the implied covenant of good faith
and fair dealing; (d) all tort claims, including claims for fraud, defamation,
emotional distress, and discharge in violation of public policy; and (e) all
federal, state, and local statutory claims, including claims for discrimination,
harassment, retaliation, misclassification, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (the “ADEA”), the California Labor Code, and
the California Fair Employment and Housing Act (as amended). Notwithstanding the
foregoing, the following are not included in the Released Claims (the “Excluded
Claims”): (a) any rights or claims for indemnification I may have pursuant to
the charter or bylaws of the Company or under applicable law; (b) any rights or
claims to unemployment compensation, funds accrued in my 401k account, or any
vested equity incentives; (c) any rights that are not waivable as a matter of
law; or (d) any claims arising from the breach of this Agreement. I hereby
represent and warrant that, other than the Excluded Claims, I am not aware of
any claims I have or might have against any of the Released Parties that are not
included in the Released Claims.
I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that Section and
any law of any jurisdiction, including New York, of similar effect with respect
to any claims I may have against the Company.
I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company. I further acknowledge that I have been advised, as required by the
Older Workers Benefit Protection Act, that: (a) the release and waiver granted
herein does not relate to claims under the ADEA which may arise after this
Release and Waiver is executed; (b) I should consult with an attorney prior to
executing this Release and Waiver; and (c) if I am age 40 or older at the time
of execution of this release, I have 21 days from the date of termination of my
employment with the Company in which to consider this Release and Waiver
(although I may choose voluntarily to execute this Release and Waiver earlier);
and (d) if I am age 40 or older at the time of execution of this release, I have
seven days following the execution of this Release and Waiver to revoke my
consent to this Release and Waiver and this Release and Waiver shall not be
effective until the seven day revocation period has expired without my having
previously revoked this Release and Waiver.
I agree not to disparage the Company and its officers, directors, employees,
shareholders and/or agents, in any manner likely to be harmful to them or their
business, business reputations or personal reputations; provided that I may
respond accurately and fully to any question, inquiry or request for information
when required by legal process (e.g., a valid subpoena or other similar
compulsion of law) or as part of a government investigation.





--------------------------------------------------------------------------------





I acknowledge my continuing obligations under my Proprietary Information and
Inventions Agreement. Pursuant to the Proprietary Information and Inventions
Agreement I understand that among other things, I must not use or disclose any
confidential or proprietary information of the Company and I must immediately
return all Company property and documents (including all embodiments of
proprietary information) and all copies thereof in my possession or control. I
understand and agree that my right to the severance pay I am receiving in
exchange for my agreement to the terms of this Release and Waiver is contingent
upon my continued compliance with my Proprietary Information and Inventions
Agreement.
This Release and Waiver constitutes the complete, final and exclusive embodiment
of the entire agreement between the Company and me with regard to the subject
matter hereof. I am not relying on any promise or representation by the Company
that is not expressly stated herein. This Release and Waiver may only be
modified by a writing signed by both me and a duly authorized officer of the
Company.




Date:                 By:
                                     ERIC LOUMEAU
 
 





